In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from an order of the Supreme Court, Nassau County, entered May 17, 1978, which denied their motion to renew their prior motion to increase the ad damnum clause. Order reversed, with $50 costs and disbursements, motion to renew granted and upon renewal, order denying a motion to increase the ad damnum clause vacated and said motion granted. Defendants, if so advised, may conduct a further examination before trial and a further physical examination of plaintiff Philip Silverman, upon 10 days’ written notice of the time and place of the respective examinations, or at such times and places as the parties may agree upon. We find no prejudice to defendants inasmuch as Special Term granted leave to the plaintiffs to amend their bill of particulars so as to show more severe injuries. Rabin, J. P., Shapiro, Cohalan and Martuscello, JJ., concur.